                          Case 1:18-cv-07723-CM Document 14 Filed 10/03/18 Page 1 of 1
                           Case 1:18-cv-07723-CM Document 13 Filed 10/02/18 Page 1 of 1


                                                  8 RAC H        IE          IC H LE               Rt.LC:                                                     -1i
                                                                                                    ii v:;L,..., ,:u.,
                                                                                                     • f ·, '   {' l ;','
                                                                                                                            i
                                                                                                                                                               11
                                                                                                     '   UGCL::\'.iE', f                                       :\
                                                                                                    l ELECTRO~ICALLY FILED I
                                                                                                    1

          Bob Kasolas
          Direct Dial: 973-403-3139
          Direct Fax: 973-618-5539
          E-mail: bkasolas@bracheichler.com
                                                                                                    I DOC#:             I I
                                                                                                    !1 DATE FILED: /o l3 IS =:
                                                                                                    !                                               _ _ _.. :-'J


                                                                                    October 2, 2018


          VIAECF
                                                                                                         ~h~ Qlj~(,{Y~ ~
          Hon. Colleen McMahon, U.S.D.J.
          United State District Court                                                                    JPI d"VI, r e ,r. t/5 &\. ~
          Southern District of New York
          500 Pearl Street, Room 2550
          New York, NY 10007
                                                                                                                ~k)uL_
                      Re:          Annette Petrusa, et al. v. The Condominium Board of the Kips Bay Towers                                              JO }3/J I
                                   Condominium, Inc.
                                   Civil Action No. 1: 18-cv-7723
                                   Request for Adjournment of October 12, 2018 Pre-Trial Conference

           Dear Judge McMahon:

                 This office represents plaintiffs Annette Petrusa and Annette Petrusa, Inc., d/b/a Kips Bay
          Towers Realtor in the above-captioned matter. An Initial Pre-Trial Conference is scheduled in
          this matter for October 12, 2018.

                    With the consent of my adversary, I am respectfully requesting a brief adjournment of the
           Initial Pre-Trial Conference due to several calendar conflicts on that date. I thank Your Honor
           for the Court's time, attention and courtesy regarding this matter.

                                                                                     Respectfully submitted,

                                                                                    Isl Bob Kasolas

                                                                                     Bob Kasolas

           BK:njc

           cc:         Jennifer L. Stewart, Esq. (via ECF)



                                                         1 c11 bS.t't'thrtllfll' P;i:tx·wtP.¥               2f:f7S. SiJutt'l Otu,(J'< Blvd SixfD zrJO
                  ') Pfi1,o Pktl.d. 23rd hoot
                                                       Hr,;,t4nft0 Now ~1ensw, 0 /Olm                             i\11i-r1 8-0:af)'~ ~\or,d,J 3J4S{:
                 New Yc•lt Nt'W '{,yk '.(i(f.:1
                        212 390,39:;4                            9?3 22f3jl00                                               :;51 &SB CH 1 '




BE 9951623 1/PET159-273006
